Citation Nr: 0930667	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the above claims.


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD and degenerative 
lumbar spine and disc disease preclude him from securing and 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2008).

2.  The criteria for a total rating for compensation purposes 
due to individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In June 1985, the Veteran was granted service connection for 
PTSD and assigned a 10 percent rating.  In a May 1987 rating 
decision, the Veteran's PTSD disability rating was increased 
to 30 percent.  A February 1994 rating decision continued the 
30 percent rating.  In a December 1994 rating decision, the 
RO assigned a 50 percent disability rating.  The September 
2005 rating decision on appeal continued the 50 percent 
disability rating for PTSD.

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  

Review of the claims file reveals that the Veteran was 
afforded VA examinations in connection to his claim for an 
increased rating during the appellate period.  During an 
April 2005 examination, the Veteran reported having contact 
with his son from his first marriage who lived nearby.  The 
Veteran had a cat as a pet and spent his time working on old 
cars.  Social interactions were uncomfortable for him and he 
preferred to remain alone and isolated.  He had been 
unemployed since 2000 due to a back injury and increased 
symptoms of PTSD.  Mental status examination revealed that 
the Veteran appeared moderately clean and groomed and in 
casual attire.  He was oriented to all spheres and his 
responses were somewhat short and matter-of-fact, but 
complete and demonstrated an adequate fund of knowledge.  His 
speech was normal, cognitions were well-considered and 
directed appropriately to topic without indication of 
psychotic processes such as auditory and visual 
hallucinations, and there was no indication of delusional 
disorder, paranoid ideation, or organicity.  The Veteran's 
affect were somewhat constricted and guarded and his mood was 
mildly to moderately anxious.  The examiner commented that 
the Veteran's psychological distress did pose primary 
difficulties for him in occupational endeavors as he had 
difficulty in adapting to workplace changes and struggles to 
resolve conflicts in an appropriate way with a tendency to 
become very aggressive affecting his ability to establish and 
maintain effective and ongoing work relationships.  The 
Veteran was diagnosed as having PTSD and was assigned a GAF 
score of 50 to 55.

The report of an August 2007 examination shows that the 
Veteran complained of having anxiety attacks around people, 
sleep difficulties, problems with anger control, has had no 
good relationships since service, and intense distress at 
exposure to events similar to his inservice stressor.  The 
Veteran stated that he could not work and ended up taking 
stress leave and early retirement as he could not operate 
under stress.  Mental status examination revealed that the 
Veteran was a reliable historian and was fully oriented.  
Appearance and hygiene were appropriate, he had no unusual 
behaviors or mannerisms, affect was mildly anxious, and mood 
appeared euthymic.  The Veteran reported that anxiety attacks 
were followed by a period of feeling depressed and reported 
panic attacks, but it was unclear if they approached panic 
proportions.  He communicated well and speech production was 
unremarkable.  Concentration was impaired and he endorsed 
suspiciousness.  The Veteran did not have any delusions or 
hallucinations nor did he have suicidal or homicidal 
ideation.  Thought processes were logical and goal directed 
and judgment and abstract thinking were adequate.  The 
Veteran endorsed trouble with memory, which the examiner 
found to be mild.  The Veteran was diagnosed as having PTSD 
in addition to alcohol dependence and marijuana abuse, which 
were directly related to the Veteran's anxiety symptoms.  The 
Veteran was assigned a GAF score of 65.  The examiner 
commented that the Veteran had markedly diminished 
participation in activities and persistent symptoms of 
increased arousal indicated by difficulty falling asleep, 
irritability, outbursts of anger, difficulty concentrating, 
and hypervigilance that caused distress and impairment in 
social and occupational areas of functioning.  The examiner 
further commented that the Veteran did not have difficulty 
performing the activities of daily living or understanding 
complex commands, but had difficulty establishing and 
maintaining effective work and social relationships and 
family role functioning.  

In a January 2008 response to a request for clarification, 
the examiner opined that the Veteran's psychiatric symptoms 
do affect his ability to secure and follow a substantially 
gainful occupation.  The limiting symptoms were noted to be 
anxiety in the company of others, irritability and impaired 
concentration.  

During VA treatment in August 2008, the Veteran reported 
having symptoms of heavy night sweats and distressed 
awakenings every night, flashbacks about once per week, and 
intrusive trauma memories several times a day.  Anger and 
irritability levels were about 5-6 out of 10, emotional 
numbness and avoidance of cues and triggers were 6 out of 10, 
anxiety was 5 out of 10, hypervigilance was 4-8 out of 10 
depending on the situation, and depression severity was 3-5 
out of 10.  The Veteran denied having suicidal or homicidal 
ideation or psychotic features.  The examiner found the 
Veteran's disability to be moderately severe.  Mental status 
examination revealed that the Veteran was appropriately 
dressed and groomed and cooperative.  Affect was stable and 
thought content was without suicidal or homicidal ideation or 
psychotic features.  The Veteran was mildly irritable, but 
very responsive to positive stimuli, and mood was depressed.  
Thought was linear, logical and goal directed and was not 
constricted.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The Veteran 
exhibits depression, some memory problems, anxiety, 
difficulty working, difficulty falling asleep, irritability, 
outbursts of anger, difficulty concentrating, flashbacks, and 
hypervigilance.  However, he has been assigned a GAF scores 
of 50 to 55 and 65 during the appellate period, which 
indicates moderate to severe and mild symptoms, respectively.  
The August 2008 VA physician described the Veteran's 
disability as only moderately severe.  While the Veteran's 
disability has been found to create difficulty in 
establishing and maintaining effective work and social 
relationships, it is not shown to have resulted in an 
inability to do so. 

Looking at his symptoms as a whole, the Veteran's disability 
picture does not more nearly approximate the criteria for a 
70 percent rating.  As shown above, the treatment records do 
not show that the Veteran suffers from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  Thus, the criteria for an increased rating 
have not been met.  

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board does not find evidence that the Veteran's 
PTSD should be increased for any separate periods based on 
the facts found during the whole appeal period.  The evidence 
of record in connection with this claim supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Personnel records show that 
the Veteran had difficulty in handling stress in dealing with 
the general public and fellow employees and was disciplined 
as a result of several complaints from customers and 
employees.  In addition, the April 2005 and August 2007 VA 
examinations show that the Veteran's PTSD symptoms do affect 
this ability to secure and follow substantially gainful 
employment.  Therefore, Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
PTSD.  The competent medical evidence of record shows that 
his PTSD is primarily manifested by depression, some memory 
problems, anxiety, difficulty working, difficulty falling 
asleep, irritability, outbursts of anger, difficulty 
concentrating, and hypervigilance.  The applicable diagnostic 
code that rates anxiety disorders, which include PTSD, 
addresses such symptoms.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time. Thun v. Peake, 22 Vet. 
App. 111 (2008).  

II.  TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service-connected for PTSD, 
rated 50 percent disabling, and degenerative lumbar spine and 
disc disease, rated 40 percent disabling.  The Veteran 
therefore meets the schedular requirements of 38 C.F.R. § 
4.16 as one disability is rated at 40 percent and his 
combined rating is 70 percent.  However, the analysis does 
not end here.  The Board must, nevertheless, determine 
whether the Veteran's service-connected disabilities render 
him unemployable.

In correspondence of record, the Veteran contends that he is 
unemployable due to his service-connected PTSD as shown by 
being reprimanded and suspended while working due to angry 
outbursts towards co-workers.  

The evidence of record contains personnel records from 
General Telephone Company of the Northwest, Inc. (GTE) 
showing that the Veteran had some difficulties in interacting 
with customers and other employees.  The Veteran worked as a 
cable technician.  In a letter dated March 1981, the Veteran 
was notified that he was suspended for three days without pay 
for being very rude to a company representative who was 
trying to help him.  It was mentioned that there were four 
previous incidents in the same area, three of which came from 
customers.  In September 1986, the Veteran was notified that 
a complaint from a customer was received who indicated that 
while on his premises, the Veteran became angry that there 
was no address posted and he used profanity and made several 
disparaging remarks.  The Veteran was again suspended for 
three days.  A health capacities report also dated September 
1986 stated that the Veteran reported stable symptoms of low 
back pain, tolerable in current work conditions, and a long-
standing problem with occasional emotional volatility under 
stress for which he was treated in July 1986.  In September 
1992, the Veteran was again reprimanded.  At that time, the 
Veteran was working as a cable locator.  In this instance, 
there were two complaints filed by contractors for being 
extremely rude and having a bad attitude.  In a letter from 
Dr. H.W.B. dated June 2000, the Veteran's PTSD symptoms were 
reportedly exacerbated by a new work assignment.  He was able 
to work for the same company for 24 years and was able to 
adjust until the past six months.  The physician opined that 
the current work situation was the primary contributor to his 
present distress and it was recommended that he take time off 
to stabilize emotionally.  The record shows that the Veteran 
took medical leave from his employment in September 2000.  
The April 2005 VA examiner commented that the Veteran's 
psychological distress did pose primary difficulties for him 
in occupational endeavors as he had difficulty in adapting to 
workplace changes and struggles to resolve conflicts in an 
appropriate way with a tendency to become very aggressive 
affecting his ability to establish and maintain effective and 
ongoing work relationships.  During the August 2007 VA 
examination, the Veteran reported having trouble working 
since the 1980s and eventually took stress leave and early 
retirement.  The Veteran's PTSD symptoms were found to affect 
his ability to secure and follow substantially gainful 
occupation due to anxiety in the company of others, 
irritability, and impaired concentration.

Also of significance is evidence associated to his service-
connected back disability.  A June 2005 VA examination 
reveals that the Veteran took early retirement in 2000.  From 
1981 until retirement, the Veteran was on light duty because 
of an industrial back injury.  A November 1999 letter from 
the Veteran's physician shows that the Veteran required 
limitations in work conditions due to chronic arthritis in 
this neck and back.  During the April 2005 VA examination, 
the Veteran stated that he had been unemployed since 2000 due 
to a back injury in addition to increased symptoms of PTSD.  
An August 2007 VA examination shows that functional 
impairment associated with the Veteran's service-connected 
back condition caused limitations in prolonged sitting, 
standing, or lying straight and pain was found to aggravate 
his PTSD condition.

The evidence of record demonstrates that the Veteran's 
service-connected disabilities affect his ability to work.  
The Veteran clearly had problems interacting appropriately 
with others, which has been attributed to his service-
connected PTSD.  In addition to physically limiting the 
Veteran, his service-connected back condition has also been 
shown to aggravate his PTSD, further leading to employment 
problems.  Although there is evidence of a post-service back 
injury and his service-connected back disability has not been 
shown to be a major contributor to his employment problems as 
compared to his PTSD, it is considered to be a factor of his 
unemployment.  The record does not contain a medical opinion 
stating that the Veteran is unemployable based solely on his 
service-connected disabilities.  However, in light of the 
Veteran's statements as to the affect of his PTSD on his 
employment and the above evidence of record, the Board finds 
that the evidence of record is at least in equipoise.  Thus, 
with resolution of doubt in the Veteran's favor, the Board 
finds that the medical evidence of record shows the Veteran 
is rendered unemployable by his service-connected PTSD and 
back disability, and that the criteria for a TDIU are met.  
See 38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for 
entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Thus, there is no prejudice to the veteran in 
deciding the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores for the 
claim for an increased rating for PTSD was sent in August 
2008 and the claim was readjudicated in a September 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD is denied.

A total rating based on individual unemployability due to the 
Veteran's service-connected disabilities is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


